DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed January 5, 2022, applicant submitted an amendment filed on May 5, 2022, in which the applicant traversed and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach that the concept of using a trained neural network audio synthesis model that receives the phonemes, the phoneme durations, the fundamental frequency profiles for the phonemes as input to generate a signal representing synthesized human speech of the written text.  First, Applicants argue that the prior art cited fails to teach a trained neural network audio synthesis model.  However, Sharman discloses a method for synthesizing acoustic waveforms (abstract).  The models are Hidden Markov Models in which the states of the model are associated with a neural network and are trained (column 8, line 63 – column 9, line 60).  Secondly, Applicants argue that there is no phoneme input.  However, according to Sharman, it teaches that the speech elements that are input are phonemes (column 2, lines 56-59 with column 9, lines 28-39).  Since there are phoneme inputs, there are phoneme durations inputs (column 5, lines 2-19 and column 9, line 45 – column 10, line 66).  Lastly, Mysore was used to cure the deficiency of teaching whether the phoneme is voiced (p. 0084).  Therefore, Applicants arguments have been considered, but are not persuasive.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 13, 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharman in view of Mysore et al. (PGPUB 2013/0132085), hereinafter referenced as Mysore.

Regarding claims 1, 8 and 14, Sharman discloses a computer-implemented method, medium and system, hereinafter referenced as a method for using a text-to-speech (TTS) system to synthesize human speech from text, comprising: 
one or more processors (column 3, lines 43-55); and 
a non-transitory computer-readable medium or media comprising one or more sets of instructions which, when executed by at least one of the one or more processors (column 3, lines 43-55), causes steps to be performed comprising:
using a trained grapheme-to-phoneme model to convert written text to phonemes corresponding to the written text (column 1, lines 8-11, column 4, lines 1-3); 
inputting the phonemes into either: 
(1) a trained phoneme duration and fundamental frequency model (column 4, lines 49-65 and column 5, lines 11-19 with column 6, lines 52-66) or 
(2) a trained phoneme duration model and a trained fundamental frequency model, to output for a phoneme:
a phoneme duration (duration; column 4, lines 49-65); 
a fundamental frequency profile (fundamental frequency; column 6, lines 52-66); and 
using a trained audio synthesis model that receives the phonemes, the phoneme durations, the fundamental frequency profiles for the phonemes, and for each phoneme (column 6, lines 52-66).  Sharman discloses a method for synthesizing acoustic waveforms (abstract).  The models are Hidden Markov Models in which the states of the model are associated with a neural network and are trained (column 8, line 63 – column 9, line 60).  Speech elements that are input are phonemes (column 2, lines 56-59 with column 9, lines 28-39).  Since there are phoneme inputs, there are phoneme durations inputs (column 5, lines 2-19 and column 9, line 45 – column 10, line 66).  However, Sharman does not specifically teach a probability whether the phoneme is voiced as an input to generate a signal representing synthesized human speech of the written text.  
Mysore discloses a method comprising a probability whether the phoneme is voiced as an input to generate a signal representing synthesized human speech of the written text (p. 0084), to determine the signal context.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to better explain a given behavior.  
Regarding claims 2, 9 and 15, Sharman discloses a method wherein the step of using a trained grapheme- to-phoneme model to convert written text to phonemes corresponding to the written text comprises: 
using, for one or more words in the written text, a phoneme dictionary look-up to convert the one or more words to phonemes (dictionary look-up; column 4, lines 35-47).  
Regarding claims 6, 13 and 19, Sharman discloses a method wherein the phoneme represent phoneme with stresses, when applicable to the phoneme (stressed; column 10, lines 21-33).  

Claims 3-4, 10-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharman in view of Mysore and in further view of Ben Ezra et al. (PGPUB 2014/0236597), hereinafter referenced as Ben Ezra.

Regarding claims 3, 10 and 16, it is interpreted and rejected for similar reasons as set forth above, however does not specifically teach a method further comprising utilizing one or more computational efficiencies to help the text-to-speech system produce the signal representing synthesized human speech of the written text in real-time or faster than real-time.  
Ben Ezra discloses a method further comprising utilizing one or more computational efficiencies to help the text-to-speech system produce the signal representing synthesized human speech of the written text in real-time or faster than real-time (p. 0018-0029), to provide a more customized output.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method a described above, to provide a dynamic environment.
Regarding claims 4, 11 and 17, Sharman discloses a method wherein one of the one or more computation efficiencies comprises the trained audio synthesis model using multiple threads (wavelets) and overlapping computation on those threads to produce the signal representing synthesized human speech (overlap; column 7, lines 51-66).  

Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharman in view of Mysore and in further view of Kosek et al. (PGPUB 2006/0200344), hereinafter referenced as Kosek.

Regarding claims 5, 12 and 18, Sharman in view of Mysore discloses a method as described above, but does not specifically teach wherein the fundamental frequency profile for a phoneme is a set of fundamental frequencies values equally spaced in a time domain across the phoneme duration for the phoneme.  
Kosek discloses a method wherein the fundamental frequency profile for a phoneme is a set of fundamental frequencies values equally spaced in a time domain across the phoneme duration for the phoneme (p. 0026 and 0124), to assist with identifying the data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method a described above, to enhance the signal and provide a desirable output.

Allowable Subject Matter
Claims 7, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657